Citation Nr: 1535322	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  14-33 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Whether the Veteran's income was excessive for the purpose of payment of Department of Veterans Affairs (VA) special monthly pension benefits for the 2013 calendar year.



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1971 to September 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2014 administrative decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's application for nonservice-connected pension benefits on the basis that his income, effective January 1, 2013, exceeded the maximum annual disability pension limit set by law.  

The issue of whether the Veteran's income was excessive for the purpose of payment of special monthly pension benefits for the period after the 2013 calendar year has been raised by the record (see Veteran's statement, dated and received in January 2015, relating to his claim for pension in 2014 and his expenses for 2014) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the 2013 calendar year, the Veteran had unreimbursed medical expenses of $10,094 that reduced his total income of $26,363; his countable income for VA purposes, considering the five percent medical deductible of $816, does not exceed the income limit for that period for the receipt of VA special monthly pension benefits.





CONCLUSION OF LAW

The Veteran's countable income was not excessive for receipt of VA special monthly pension benefits for the 2013 calendar year.  38 U.S.C.A. §§ 1521, 1522 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As the decision herein is favorable to the Veteran, compliance with the duties to notify and assist need not be addressed.   

Legal Criteria

Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521. 

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522. 

Under the law, the maximum annual rate of Improved (nonservice-connected) pension payable to a veteran varies according to the number of dependents.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23. 

The maximum annual rate of pension is established by statute every year and is reduced by the veteran's countable annual income.  "Annual income" includes the veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the veteran in his custody or to whose support the veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4). 

Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272.  The maximum annual rates of Improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the maximum annual rates of Improved pension under 38 U.S.C.A. § 5312 is published in the "Notices" section of the Federal Register. 38 C.F.R. § 3.23(a). 

As a general rule, all family income shall be counted in determining entitlement to pension, including the income received by a dependent spouse.  As applicable in this case, the maximum annual rate of special monthly pension benefits (with aid and attendance) for a veteran with one dependent (e.g., spouse) is $24,652 effective December 1, 2012.  38 C.F.R. § 3.23(a)(3); see VA Adjudication Procedures Manual M21-1, Part I, Appendix B.  

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the applicable maximum annual rate of pension for the veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound).  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).  Effective from December 1, 2012, those unreimbursed medical expenses in excess of $816, which is five percent of the maximum annual pension rate for a veteran with one dependent (that is, $16,324 because the pension rate on the basis of aid and attendance is not used for this calculation) may be used to reduce total income.

Analysis

The Veteran had honorable service during the Vietnam War era, having served from December 1971 to September 1972.  From his application and subsequent statements, the Veteran has minimal if any assets and net worth.  Additionally, statements from the Veteran, records of doctor visits, prescription receipts, and Social Security records indicate that he has several disabilities and receives Social Security disability payments.  Therefore, he meets the requirements for pension benefits as pertaining to his military service, net worth or lack thereof, and disability status.  Indeed, he has previously been in receipt of special monthly pension, payment of which was discontinued due to excessive income.  In that regard, in January 2013, the RO terminated his pension, effective in January 2011, due to excessive income, which resulted in an overpayment for which the Veteran's request for waiver of recovery of that debt was granted by the RO in a March 2014 decision.

The question presented here is whether the Veteran again meets the annual income requirements for the resumption of payment of special monthly pension benefits.  As discussed below, it is the Board's judgment that based on the income and medical expense records available in the claims file, the Veteran's countable income for the 2013 calendar year does not exceed the applicable income limits for receipt of special monthly pension.  The Board, however, makes no determination on the Veteran's eligibility for special monthly pension for any period after 2013, despite a few records in the file showing income and medical expenses for 2014, as that issue has not been adjudicated in the first instance by the RO. 

The Veteran submitted an Eligibility Verification Report (EVR) in November 2013, as well as various other statements and medical expense reports and receipts, to show his and his wife's income and medical expenditures for 2013.  The record also contains information from the Social Security Administration, indicating the Veteran's benefit payments and his Medicare expenses.  From such evidence, the Board gleans the following.  Regarding annual income in 2013, the Veteran's monthly income from Social Security payments for him was $1,675.90 (or $20,110 annually).  As reported on his EVR and in a copy of a pay statement, the Veteran's wife earned wages of $6,253 in 2013 (and not $6,523 as noted on the RO denial letter of March 2014).  These income sources are not listed as ones that may be excluded from income in determining countable income for pension purposes.  See 38 C.F.R. § 3.272.  Thus, his annual income amounts to $26,363 from January 2013. 

Given the foregoing, the Veteran's annual income exceeded the maximum annual special pension limit of $24,652 for a veteran with one dependent, effective December 1, 2012.  The law, however, provides that a claimant's countable income for pension purposes may be reduced by payment of unreimbursed medical expenses.  It is the Veteran's belief that with the consideration of his unreimbursed medical expenses for the period in question, his countable annual income would not exceed the maximum annual limit and he should be entitled to pension.  The Board agrees.  

On his EVR and numerous document submissions, the Veteran has reported various unreimbursed medical and non-medical expenses to be considered in his appeal.  As noted by the RO, some of these expenses, such as Wells Fargo insurance premiums and mileage expenses (noted by the Veteran as paid by VA), may not be used to reduce the Veteran's total income.  However, other unreimbursed medical expenses are valid and may be considered.  The Veteran's Medicare payments of $104.90 per month (or $1,258 annually), which were confirmed by information received from the Social Security Administration, are deductible from income.  Also, the expenses paid in 2013 to a private physician (Dr. Kirkpatrick) of $563 and for prescription medicine co-payments of $189, both of which he itemized in the EVR, are deductible.  Therefore, he clearly has $2,010 in valid medical expenses that are to be considered in reducing his total income.  

The Veteran has also claimed an additional (nonrecurring) substantial expenditure of $8,900 to retrofit his bathroom (tub, toilet, and flooring), which he asserts was completed in September 2013 for medical reasons.  The RO denied this expense in its March 2014 determination and in its August 2014 statement of the case (SOC), stating that the bathroom remodeling job was not shown to have been a medical necessity.  The RO advised the Veteran that he needed to provide a statement from his physician asserting the medical necessity for the remodel.  Soon after the SOC was issued, the Veteran complied and submitted a statement from his VA healthcare provider, who wrote a letter in support of the claim.  The provider noted the Veteran's disabilities and explained how they made it difficult for him to navigate in the bathroom due to his mobility restrictions and constant debilitating pain.  He concluded that the bathroom remodel was medically necessary for the Veteran.  It is not evident that the RO considered this medical statement.  

By the Board's calculation, the Veteran has provided sufficient evidence, as specifically requested by the RO, to show that the expenses of improving his bathroom were medically necessary and that such expenses may be considered as a proper deductible medical expense under 38 C.F.R. § 3.272(g).  The Board notes that in a statement received in March 2014, the Veteran indicated he had applied for a "F.I.S.A." grant in late summer 2013 to make the bathroom improvements, but was denied a grant and paid for the remodel himself.  The Board is uncertain as to the nature of the grant sought or the basis for its denial.  Nevertheless, as long as the bathroom remodel was a job that he paid for in its entirety, the Board deems that the $8,900 expense is deductible.  

Therefore, considering all allowable medical expenses submitted by the Veteran (i.e., $2,010 and $8,900), the total amount to be used in offsetting the Veteran's family income, before application of the five percent medical deductible, is $10,910.  After applying the five percent medical deductible of $816, the total medical expense for the 2013 calendar year is $10,094.  When this expense is used to reduce the Veteran's total income of $26,363, the Board calculates that his countable income for VA special monthly pension benefits purposes is $16,269, which obviously does not exceed the maximum annual limit for receipt of special monthly pension for the 2013 calendar year.  
In sum, because the evidence in this case shows that the Veteran's countable income was not in excess of the income limits for purposes of payment of special monthly pension, he meets the eligibility requirements for pension benefits for the 2013 calendar year, and his claim covering that period is granted. 


ORDER

The appeal to establish that the Veteran's income was not excessive for the purpose of payment of VA special monthly pension benefits for the 2013 calendar year is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


